Case 1:21-cv-11465-JCB Document1 Filed 09/07/21 Page 1 of 2

- of HABEAS CORP

ws a Es WRIT oF H 4 tH haas Comes

— rm Ce fh Taya { Wr oO @ a

tL DE » av the S&S Treat . ATR

oO Nic hewksD one, of. ‘/ We mons Ly } (Mm GE OCKTE
a2 FT ES a ey jhe 0S ee. =

mM BS

= ge wv

Vd oy Inond Ky rel R es ondaut

. hae t
_ S Oe fire hoary an
Pris her ls non -~COrP? orate, e ‘ ‘
subject To Corpont= rus, reg ees a ote pet 0 “
sy eeuahen cl tha laws oP Ha ancl GS S bli she Y the 9 “.
C fitutum. Prisoner 68 Charg.od unite jforive Of OO OEE PAS,
pA gli utsé a

> . G PH by
pete ond stutvle s and 03 bets Alb un law y %y
n we" ASOr —_—? .
aay me Lb Byrd in The FeHehatchie Cou
Zo re ‘sof ES) " ond
Foes hity, Fat Ver , Mss FSS pet,

 

 

why Corr OC None {

Kh . 4,U5, Cara prate Crtizer and 15 pot Subjat
prisoner 1G Yo a
Tt o pules, r-,

u& adU6ngF OV S Tt 7 Te urs SdJunov 7 S pack

ll Ac
y oh /
W th the VOTTED STATES and 05 Hmaricen Moc hee
uane.! ib the

7 qj
Shin Fon ly 13 1 pot Jorgprorty blo ng to Hh,
YUVITED STATES a

hcg Cw recognize,
mG Sy Vt velous 2 eh He
Hereby dom angdeb ov [hire dee we «

p ié On this
yd 2

When Juris breton (3 challerg ect burchew ok f?

govern mane, T Ale S USC oe CA),

7 agov sf A, A) 2A fe le are
Jn -« rejou tc Sle ram t x

~ Sta 23 Co ty utes
Peek by Artide Y at See. % oP tha unTel States Conmstit
guavas ee ;
the jpoegpls ore

ths SUjorelne sorereigh-

; JA orb V Wadbell “2U5, CAE) FET, “16, 102.
Jee arti hs ‘

as Polbes:!

oot 997, ols,
Mc whan the Re volution Aor /é plac, th.
femme thoms elves Sobrerzig h ; and ih thet Chane cler hole
the ohsolte righ vr. ste Suh of On

ra toe fs rights Slew
surrendered! by Hh Conshte bron to Tt Ren CE A

yO evjole of each S Pathe

ef
obarnmoits

C/fa lis Syjoted }
Tha ¢fote ee nnd te ai mints Jpoctient pigilebood¥reT tral, RBC :
Hurtwde v Cal, 110 Y.91, 91% |

ALL -Lavit Q Serpnee this Le Avy 4» Rgest LF |
at the Tullphetehire County Correctrone! Facility , Tate ev,
Mies/6 2! jojo +, by Sighatory belts

_ | OZ hele Unda
THe 2G UGC, See) 77g 1) ne Fe Sick

panalty ot p~vd ur} una

v Ay errben thet thea Gav epol hey a pus ord Correct:

do

Eycc whol on | Swptorvbsr / aA OR /

Neko Mian All LA, hts preserved

Hd an: abl St Pa
elon! Dear 5 whe kha Stroke Famrly

i-

    

Jib 4
